The Attorney General has received your letter wherein you request our review of your list of the Congressional, State and County offices to be nominated and elected at the regularly scheduled elections to be held in Oklahoma in 1980. As reflected in your letter, regular primary elections are scheduled for August 26, 1980, with runoff primaries set for September 16, 1980, and the general election set for November 4, 1980.  After reviewing such list of offices to be nominated and elected in 1980 and reviewing all relevant federal and state constitutional and statutory provisions, the Attorney General finds the following Congressional, State and County offices are subject to the above, mentioned 1980 Oklahoma election schedule: CONGRESS UNITED STATES SENATE: (A) One (1) United States Senator. UNITED STATES HOUSE OF REPRESENTATIVES: (A) One (1) United States Representative from each of the six (6) Congressional Districts within the State of Oklahoma.  STATE OFFICERS PRESIDENTIAL ELECTORS: (A) Eight (8) presidential electors to be nominated by state conventions of recognized political parties and elected at the general election.  OKLAHOMA CORPORATION COMMISSION: (A) One (1) Corporation Commissioner (B) One (1) Corporation Commissioner (Unexpired Term) STATE JUDICIARY OKLAHOMA SUPREME COURT: (A) One (1) Supreme Court Justice from Supreme Court Judicial District No. 2.  (B) One (1) Supreme Court Justice from Supreme Court Judicial District No. 3 (Unexpired Term).  (C) One (1) Supreme Court Justice from Supreme Court Judicial District No. 5.  (D) One (1) Supreme Court Justice from Supreme Court Judicial District No. 8. The above Supreme Court Justices will appear on a retention ballot in the general election only. OKLAHOMA COURT OF CRIMINAL APPEALS: (A) One (1) Court of Criminal Appeals Judge from the Court of Criminal Appeals Eastern Judicial District. The above Court of Criminal Appeals Judge will appear on a retention ballot in the general election only. OKLAHOMA COURT OF APPEALS: (A) One (1) Court of Appeals Judge from Congressional District No. 3.  (B) One (1) Court of Appeals Judge from Congressional District No. 4. The above Court of Appeals judges shall be chosen on a nonpartisan ballot. STATE LEGISLATURE STATE SENATE: (A) One (1) State Senator from each of the twenty-four (24) odd-numbered State Senate Districts.  STATE HOUSE OF REPRESENTATIVES: (A) One (1) State Representative from each of the one hundred and one (101) State Representative Districts.  COUNTY OFFICERS COURT CLERK: (A) One (1) Court Clerk in each county in the State of Oklahoma.  COUNTY CLERK: (A) One (1) County Clerk in each county in the State of Oklahoma.  COUNTY SHERIFF: (A) One (1) County Sheriff in each county in the State of Oklahoma.  COUNTY SUPERINTENDENT OF SCHOOLS: (A) One (1) County Superintendent of Schools in each county having such office. The above county officers shall be placed on the ballot in the order listed herein pursuant to 26 Ohio St. 6-104 [26-6-104] (1974). It is the official opinion of the Attorney General that the above and foregoing represents a true, correct and complete list of all Congressional, State and County offices to be nominated and elected at the regularly scheduled elections to be held within the State of Oklahoma in 1980.  (BRENT S. HAYNIE) (ksg)